DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on October 21, 2021 has been entered and made of record.

Drawings
The drawings filed on October 21, 2021 are accepted by the Examiner.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to the claims, the Examiner agrees with Applicant’s arguments (Remarks dated October 21, 2021, pages 12-18).  Therefore, the claims are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Drawings
With respect to the drawings, Applicants have amended the specification and supplied replacement drawing sheets in order to correct for minor informalities.  Therefore, the objections have been withdrawn.

Claim Rejections - 35 USC § 112
With respect to claims 3, 4, 10, 11, 17 and 18, Applicants have cancelled claims 3, 10 and 18, and amended claims 4, 11 and 17 in order to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Therefore, the rejections have been withdrawn.

Claim Rejections - 35 USC §§ 102 and 103
With respect to claims 1-20, Applicant’s arguments (Remarks dated October 21, 2021, pages 12-18) have been fully considered.  However, in view of the instant amendment and upon further consideration and search, the previous ground(s) of rejection have been withdrawn.  Claims 1, 2, 4-9, 11-17, 19 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


11/17/2021